DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 13-20 in the reply filed on 03/03/2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-4 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (claim 14) recites “the molybdenum disulfide layer” that lacks antecedent basis because it is unclear whether “the molybdenum disulfide layer” was intended to relate back to “at least one molybdenum disulfide layer” (lines 4-5 of claim 1 or line 5 of 13) or to set forth an additional molybdenum disulfide layer.
Claim 3 (claim 15) recites “the molybdenum disulfide layer” that lacks antecedent basis because it is unclear whether “the molybdenum disulfide layer” was intended to relate back to “at least one molybdenum disulfide layer” (lines 4-5 of claim 1 or line 5 of 13), “the molybdenum disulfide layer” of claim 2 claim 14) or to set forth an additional molybdenum disulfide layer.
Claim 4 (claim 15) recites “the graphene layer” that lacks antecedent basis because it is unclear whether “the graphene layer” was intended to relate back to “at least one graphene layer” (line 4 of claim 1 or line 5 of 13), one of two graphene layers recited in claim 2 (claim 14), or to set forth an additional graphene layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0006450 to Lee et al. (hereinafter Lee) in view of Li et al. (CN 104766888, cited in IDS of 11/29/2020 and machine translation is presented for the benefit of applicant, hereinafter Li) and Lin et al. (US Patent No. 10,164,122, hereinafter Lin).
With respect to Claims 1 and 2, Lee discloses an array substrate (e.g., a display device including a semiconductor element and a pixel structure on a substrate) (Lee, Fig. 11, ¶0002, ¶0005-¶0025, ¶0039-¶0050), comprising a substrate (110) (Lee, Fig. 11, ¶0040), and a gate layer (170) (Lee, Fig. 11, ¶0046), an active layer (130) (Lee, Fig. 11, ¶0042-¶0044), and a source/drain layer (210/230) (Lee, Fig. 11, ¶0048-¶0049) formed over the substrate (110), wherein an insulating layer (150/190) (Lee, Fig. 11, ¶0045, ¶0047) is formed between the gate layer (170) and the active layer (130), and the source/drain layer (210/230), and the active layer (130) (Lee, Fig. 11, ¶0044, ¶0054) comprises at least one graphene layer or at least one molybdenum disulfide layer (MoS2), and contacts the source/drain layer (210/230).
Further, Lee does not specifically disclose that (1) the active layer comprises at least one graphene layer and at least one molybdenum disulfide layer disposed in a stack, and (2) the at least one graphene layer is located at a side away from the substrate of the active layer and contacts the source/drain layer (as claimed in claim 1); wherein the active layer comprises two graphene layers and the molybdenum disulfide layer disposed between the two graphene layers (as claimed in claim 2).
2 stack to have high mobility and on/off ratio and to provide higher performance and low operating voltage, wherein a graphene layer (3) is formed on the substrate (1/2) and the two-dimensional semiconductor material layer (e.g., MoS2 layer 4) is formed on the graphene layer (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the array substrate of Lee by forming an active layer including graphene/MoS2 stack as taught by Li to have the active layer that comprises at least one graphene layer and at least one molybdenum disulfide layer disposed in a stack in order to provide improved field effect transistor having high mobility and on/off ratio, and to provide higher performance and low operating voltage (Li, Abstract, pages 2-3).
Regrading (2), Lin teaches forming a field effect transistor (Lin, Fig. 10, Col. 2, lines 52-61; Col. 3, lines 11-67; Col. 4, lines 1-67; Col. 5, lies 1-3; Col. 9, lines 16-25; Col. 10, lines 20-28) comprising heterostructure material stack including transition metal chalcogenide (TMD) material layers to minimize the vertical size of the device and to enhance the electrical performance, specifically, the stack (106/108/192) (Lin, Fig. 10, Col. 4, lines 7-12; Col. 5, lines 34-47; Col. 8, lines 25-31; Col. 9, lines 16-25) on a substrate includes three layers comprised of TMD layers such as WS2, MoS2, WS2, wherein the upper layer (192) of the stack is located at a side away from the substrate (102) of the active layer (108) and contacts the source/drain layer (112/114); or the stack includes a combination of transition metal chalcogenide (TMD) layers and graphene layers (Lin, Fig. 10, Col. 10, lines 20-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the array substrate of Lee/Li by forming an active layer including a stack of TMD layers and graphene layers as taught by Lin, wherein MoS2
Regarding Claim 3, Lee in view of Li and Lin discloses the array substrate of claim 2. Further, Lee does not specifically disclose that the molybdenum disulfide layer comprises a single molybdenum disulfide layer in a number not more than three. However, Lin teaches forming a field effect transistor (Lin, Fig. 10, Col. 2, lines 52-61; Col. 3, lines 11-67; Col. 4, lines 1-67; Col. 5, lies 1-3; Col. 9, lines 16-25; Col. 10, lines 20-28) comprising heterostructure material stack including transition metal chalcogenide (TMD) material layers, wherein the stack (106/108/192) (Lin, Fig. 10, Col. 4, lines 7-12; Col. 5, lines 34-47; Col. 8, lines 25-31; Col. 9, lines 16-25) on a substrate includes at least three layers comprised of TMD layers, such as, WS2, MoS2, WS2; and each of the TMD layers includes a single atomic layer or multiple atomic layers (Lin, Fig. 10, Col. 5, lines 1-3; Col. 10, lines 20-28) depending on the application and the design; or the stack includes five layers comprised of TMD layers (106/108/192/202/204) (Lin, Fig. 11, Col. 9, lines 26-40), such as, WS2, MoS2, WS2, MoS2, WS2, including a single molybdenum disulfide layer in a number two that is not more than three; or the stack includes a combination of transition metal chalcogenide (TMD) layers and graphene layers (Lin, Fig. 10, Col. 10, lines 20-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the array substrate of Lee/Li/Lin by forming an active layer including a stack of TMD layers and graphene layers as taught by Lin, wherein the stack comprises a specific number of TMS layers including two single MoS2 layers to have the molybdenum disulfide layer comprises a single molybdenum disulfide layer in a number not more than three in order to provide improved field effect transistor with minimized vertical size of the device and enhanced electrical performance (Lin, Col. 2, lines 52-61).
Regarding Claim 5, Lee in view of Li and Lin discloses the array substrate of claim 1. Further, Lee discloses the array substrate, wherein the insulating layer (150/190) (Lee, Fig. 11, ¶0045, ¶0047) comprises a gate insulating layer (150), and the gate layer (170), the gate insulating layer (150), and the active layer (130) are formed (e.g., semiconductor element having top gate structure or bottom gate structure) (Lee, Fig. 11, ¶0049) over the substrate (110), wherein the source/drain layer (210/230) is formed over the active layer (130) and the gate insulating layer (150).
Regarding limitation “the gate layer, the gate insulating layer, and the active layer are sequentially formed over the substrate”, it is noted that the above language, term, or phrase "sequentially formed", is product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the gate layer, the gate insulating layer, and the active layer are sequentially formed over the substrate” only requires a structure, the gate layer, the gate insulating layer, and the active layer over the substrate, which does not distinguish the invention from Lee, who teaches the structure as claimed.
Regarding Claim 7, Lee in view of Li and Lin discloses the array substrate of claim 1. Further, Lee discloses the array substrate, wherein the insulating layer comprises a gate insulating layer (150) (Lee, Fig. 11, ¶0045, ¶0047) and an interlayer dielectric layer (190), and the active layer (130), the gate insulating layer (150), and the gate layer (170) are formed (e.g., semiconductor element having top gate structure or bottom gate structure) (Lee, Fig. 11, ¶0049) above the substrate (110),3 wherein the interlayer dielectric layer (190) (Lee, Fig. 11, ¶0047, ¶0048) is formed over the active layer (130) and the gate layer (170), and the source/drain layer (210/230) is formed over the interlayer dielectric layer (190) and passes through the interlayer dielectric layer (190) to contact the active layer (130).
Regarding limitation “the active layer, the gate insulating layer, and the gate layer are sequentially formed above the substrate”, it is noted that the above language, term, or phrase "sequentially formed", is directed towards the process of making the active layer, the gate insulating layer, and the gate layer above the substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the active layer, the gate insulating layer, and the gate layer above the substrate” only requires a structure, the active layer, the gate insulating layer, and the gate layer above the substrate, which does not distinguish the invention from Lee, who teaches the structure as claimed.
With respect to Claims 13 and 14, Lee discloses a display device (e.g., a display device including a semiconductor element and a pixel structure on a substrate) (Lee, Fig. 11, ¶0002, ¶0005-¶0025, ¶0039-¶0050), wherein the display device comprises an array substrate, and the array substrate comprises a substrate (110) (Lee, Fig. 11, ¶0040) and a gate layer (170) (Lee, Fig. 11, ¶0046), an active layer (130) (Lee, Fig. 11, ¶0042-¶0044), and a source/drain layer (210/230) (Lee, Fig. 11, ¶0048-¶0049) formed over the substrate (110), wherein an insulating layer (150/190) (Lee, Fig. 11, ¶0045, ¶0047) is formed between the gate layer (170) and the active layer (130), and the source/drain layer (210/230), and the active layer (130) (Lee, Fig. 11, ¶0044, ¶0054) comprises at least one graphene layer or at least one molybdenum disulfide layer (MoS2), and contacts the source/drain layer (210/230).
Further, Lee does not specifically disclose that (1) the active layer comprises at least one graphene layer and at least one molybdenum disulfide layer disposed in a stack, and (2) the at least one graphene layer is located at a side away from the substrate of the active layer and contacts the source/drain layer (as claimed in claim 13); wherein the active layer comprises two graphene layers and the molybdenum disulfide layer disposed between the two graphene layers (as claimed in claim 14).
2 stack to have high mobility and on/off ratio and to provide higher performance and low operating voltage, wherein a graphene layer (3) is formed on the substrate (1/2) and the two-dimensional semiconductor material layer (e.g., MoS2 layer 4) is formed on the graphene layer (3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming an active layer including graphene/MoS2 stack as taught by Li to have the active layer that comprises at least one graphene layer and at least one molybdenum disulfide layer disposed in a stack in order to provide improved field effect transistor having high mobility and on/off ratio, and to provide higher performance and low operating voltage (Li, Abstract, pages 2-3).
Regrading (2), Lin teaches forming a field effect transistor (Lin, Fig. 10, Col. 2, lines 52-61; Col. 3, lines 11-67; Col. 4, lines 1-67; Col. 5, lies 1-3; Col. 9, lines 16-25; Col. 10, lines 20-28) comprising heterostructure material stack including transition metal chalcogenide (TMD) material layers to minimize the vertical size of the device and to enhance the electrical performance, specifically, the stack (106/108/192) (Lin, Fig. 10, Col. 4, lines 7-12; Col. 5, lines 34-47; Col. 8, lines 25-31; Col. 9, lines 16-25) on a substrate includes three layers comprised of TMD layers such as WS2, MoS2, WS2, wherein the upper layer (192) of the stack is located at a side away from the substrate (102) of the active layer (108) and contacts the source/drain layer (112/114); or the stack includes a combination of transition metal chalcogenide (TMD) layers and graphene layers (Lin, Fig. 10, Col. 10, lines 20-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Li by forming an active layer including a stack of TMD layers and graphene layers as taught by Lin, wherein MoS2
Regarding Claim 15, Lee in view of Li and Lin discloses the display device of claim 14. Further, Lee does not specifically disclose that the molybdenum disulfide layer comprises a single molybdenum disulfide layer in a number not more than three. However, Lin teaches forming a field effect transistor (Lin, Fig. 10, Col. 2, lines 52-61; Col. 3, lines 11-67; Col. 4, lines 1-67; Col. 5, lies 1-3; Col. 9, lines 16-25; Col. 10, lines 20-28) comprising heterostructure material stack including transition metal chalcogenide (TMD) material layers, wherein the stack (106/108/192) (Lin, Fig. 10, Col. 4, lines 7-12; Col. 5, lines 34-47; Col. 8, lines 25-31; Col. 9, lines 16-25) on a substrate includes at least three layers comprised of TMD layers, such as, WS2, MoS2, WS2; and each of the TMD layers includes a single atomic layer or multiple atomic layers (Lin, Fig. 10, Col. 5, lines 1-3; Col. 10, lines 20-28) depending on the application and the design; or the stack includes five layers comprised of TMD layers (106/108/192/202/204) (Lin, Fig. 11, Col. 9, lines 26-40), such as, WS2, MoS2, WS2, MoS2, WS2, including a single molybdenum disulfide layer in a number two that is not more than three; or the stack includes a combination of transition metal chalcogenide (TMD) layers and graphene layers (Lin, Fig. 10, Col. 10, lines 20-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Li/Lin by forming an active layer including a stack of TMD layers and graphene layers as taught by Lin, wherein the stack comprises a specific number of TMS layers including two single MoS2 layers to have the molybdenum disulfide layer comprises a single molybdenum disulfide layer in a number not more than three in order to provide improved field effect transistor with minimized vertical size of the device and enhanced electrical performance (Lin, Col. 2, lines 52-61).
Regarding Claim 17, Lee in view of Li and Lin discloses the display device of claim 13. Further, Lee discloses the display device, wherein the insulating layer (150/190) (Lee, Fig. 11, ¶0045, ¶0047) comprises a gate insulating layer (150), and the gate layer (170), the gate insulating layer (150), and the active layer (130) are formed (e.g., semiconductor element having top gate structure or bottom gate structure) (Lee, Fig. 11, ¶0049) over the substrate (110), wherein the source/drain layer (210/230) is formed over the active layer (130) and the gate insulating layer (150).
Regarding limitation “the gate layer, the gate insulating layer, and the active layer are sequentially formed over the substrate”, it is noted that the above language, term, or phrase "sequentially formed", is product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the gate layer, the gate insulating layer, and the active layer are sequentially formed over the substrate” only requires a structure, the gate layer, the gate insulating layer, and the active layer over the substrate, which does not distinguish the invention from Lee, who teaches the structure as claimed.
Regarding Claim 19, Lee in view of Li and Lin discloses the display device of claim 13. Further, Lee discloses the display device, wherein the insulating layer comprises a gate insulating layer (150) (Lee, Fig. 11, ¶0045, ¶0047) and an interlayer dielectric layer (190), and the active layer (130), the gate insulating layer (150), and the gate layer (170) are formed (e.g., semiconductor element having top gate structure or bottom gate structure) (Lee, Fig. 11, ¶0049) above the substrate (110),3 wherein the interlayer dielectric layer (190) (Lee, Fig. 11, ¶0047, ¶0048) is formed over the active layer (130) and the gate layer (170), and the source/drain layer (210/230) is formed over the interlayer dielectric layer (190) and passes through the interlayer dielectric layer (190) to contact the active layer (130).
Regarding limitation “the active layer, the gate insulating layer, and the gate layer are sequentially formed above the substrate”, it is noted that the above language, term, or phrase "sequentially formed", is directed towards the process of making the active layer, the gate insulating layer, and the gate layer above the substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the active layer, the gate insulating layer, and the gate layer above the substrate” only requires a structure, the active layer, the gate insulating layer, and the gate layer above the substrate, which does not distinguish the invention from Lee, who teaches the structure as claimed.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0006450 to Lee in view of Li (CN 104766888) and Lin (US Patent No. 10,164,122) as applied to claim 3 (claim 15), and further in view of Hiura et al. (US 2013/0214253, hereinafter Hiura).
Regarding Claims 4 and 16, Lee in view of Li and Lin discloses the array substrate of claim 3 (the display device of claim 15). Further, Lee does not specifically disclose that the graphene layer comprises carbon layers in a number not greater than 10 (as claimed in claims 4 and 16). However, Hiura teaches that high quality graphene layer (Hiura, Fig. 1, ¶0003-¶0014, ¶0104-¶0106) comprises a structure of two-dimensional sheet with carbon atoms tightly arranged, and graphenes of a single layer,  two layers, and three layers are called respectively as monolayer, bilayer, or trilayer graphene, and graphenes of up to about 10 layers are collectively called few-layer graphene so that all graphenes except single-layer graphene area called multilayer graphene (Hiura, Fig. 1, ¶0005), and the temperature of for formation of graphene is controlled such that the number of layers of graphene is limited to ten (Hiura, Fig. 1, ¶0104); further, graphene of four or more layers exhibits metallic properties, and the properties of graphene gradually approach to electronic properties of bulk graphite as the number of layers increases. 
.
Claims 6, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0006450 to Lee in view of Li (CN 104766888) and Lin (US Patent No. 10,164,122) as applied to claim 5 (claims 7, 17, or 19), and further in view of Na (KR 20170079632, machine translation is presented for the benefit of applicant).
Regarding Claims 6 and 18, Lee in view of Li and Lin discloses the array substrate of claim 5 (the display device of claim 17). Further, Lee discloses that a passivation layer (270) is formed over the source/drain layer (210/230), and a conducive metal oxide layer (290) (Lee, Fig. 11, ¶0090, ¶0103) is formed over the passivation layer (270), but does not specifically disclose an indium tin oxide layer (as claimed in claims 6 and 18). However, Na teaches forming organic light emitting (OLED) display device (Na, Fig. 3, page 1, page 3, paragraphs 19-22; page 4, paragraphs 1-3) having a light weight and excellent performance, and comprising an active layer including a graphene and a first electrode (142) formed separately for each subpixel region on the planarization film (138), wherein the first electrode 142 is formed of a conducive metal oxide including ITO (Indium Tin Oxide).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the array substrate (the display device) of Lee/Li/Lin by forming OLED display device including a first electrode comprised of a specific conductive metal oxide as taught by Na to have an indium tin oxide layer (as claimed in claims 6 and 18) in order to have flexible display device having a light weight and excellent performance (Na, page 1, page 3, paragraphs 19-22; page 4, paragraphs 1-3).
Regarding Claims 8 and 20, Lee in view of Li and Lin discloses the array substrate of claim 7 (the display device of claim 19). Further, Lee discloses that a passivation layer (270) is further formed over the source/drain layer (210/230) and the interlayer dielectric layer (190), and a conducive metal oxide layer 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the array substrate (the display device)  of Lee/Li/Lin by forming OLED display device including a first electrode comprised of a specific conductive metal oxide (as claimed in claims 8 and 20) as taught by Na to have an indium tin oxide layer in order to have flexible display device having a light weight and excellent performance (Na, page 1, page 3, paragraphs 19-22; page 4, paragraphs 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891